                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

IN RE: THE BAY CLUB OF NAPLES II,
LLC


FRANK MEAK and THE ROCK
CUSTOM HOMES, INC.,

                Appellants,

v.                                                          Case No.: 2:20-cv-56-FtM-38

THE BAY CLUB OF NAPLES II, LLC,

                 Appellee.
                                                 /

                                                ORDER1

        Before the Court is Appellee’s Notice of Related Matters and Motion to Transfer

Related Matters (Doc. 3) filed on February 18, 2020. This appeal is one of four related

appeals now pending in this Court, all of which are appeals taken by the same three

appellants from the same Order entered in two related bankruptcies, which are all

assigned to the Undersigned. The Pending Related Cases are:

            •    Steven Louro v. The Bay Club of Naples, LLC, 2:20-cv-00076-SPC;

            •    Frank Meak and The Rock Custom Homes, Inc. v. The Bay Club of Naples,
                 LLC, 2:20-cv-00090-SPC;

            •    Steven Louro v. The Bay Club of Naples II, LLC, 2:20-cv-00091-SPC

(collectively, “Pending Related Cases”).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
       This case and the Pending Related Cases are appeals by the same three

appellants from the same order by the same judge dismissing two involuntary bankruptcy

petitions filed by the same three creditors against two affiliated parties. The two orders

appealed in this case and the Pending Related Cases are substantively identical and

were entered after one hearing conducted jointly in both cases based on the same

evidence presented to the Court in both bankruptcy cases. Therefore, the parties request

that the Pending Related Cases be consolidated with this case under Local Rule 1.04(c)

for the sake of convenience and judicial economy.

       Since this Motion is unopposed and the actions share a common nucleus of fact,

the Court finds good cause to consolidate the four appeals. See Hendrix v. Raybestos-

Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985) (noting district courts enjoy broad

discretion in whether to consolidate actions).

       Accordingly, it is now

       ORDERED:

       (1)       Appellee’s Notice of Related Matters and Motion to Transfer Related

Matters (Doc. 3) is GRANTED.

       (2)       The Clerk of Court is directed to CONSOLIDATE this case with the

undersigned’s Pending Related Cases for all future proceedings; those cases are:

             •   Steven Louro v. The Bay Club of Naples, LLC, 2:20-cv-00076-SPC;

             •   Frank Meak and The Rock Custom Homes, Inc. v. The Bay Club of Naples,
                 LLC, 2:20-cv-00090-SPC; and

             •   Steven Louro v. The Bay Club of Naples II, LLC, 2:20-cv-00091-SPC.

       (3) The Clerk is DIRECTED to:

                 a. docket this Order in all three Pending Related Cases; and




                                              2
             b. transfer all pending motions, docket entries, and deadlines in the three

                Pending Related Cases to this case.

             c. close the Pending Related Cases

      (4) Because this case will serve as the lead case, the parties in this case and the

          Pending Related Cases are DIRECTED to make all future filings under this

          case number.

      DONE and ORDERED in Fort Myers, Florida this 26th day of February 2020.




Copies: All Parties of Record




                                           3
